690 S.E.2d 531 (2010)
In the Matter of Foreclosure of a Deed of Trust Executed by Loren L. BRADBURN and Wife, Lorie C. Bradburn Dated January 4, 2007, Recorded at Deed Book 1815, Page 1563.
No. 413P09.
Supreme Court of North Carolina.
January 28, 2010.
Anthony Privette, Statesville, for Loren L. Bradburn and Lorie C. Bradburn.
William H. Sturges, Charlotte, for Paragon Mortgage Holdings, LLC.
Prior report: ___ N.C.App. ___, 681 S.E.2d 828.

ORDER
Upon consideration of the petition filed on the 5th of October 2009 by Respondents (Loren & Lorie Bradburn) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."